     Case 2:20-cv-00403-JAM-DMC Document 11 Filed 05/20/20 Page 1 of 3

1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT

8                        EASTERN DISTRICT OF CALIFORNIA

9

10    CINDY WAGNER,                        No.    2:20-cv-00403-JAM-DMC
11                  Plaintiff,
12         v.                              ORDER DENYING PLAINTIFF’S MOTION
                                           TO REMAND
13    SHASTA COUNTY; SHASTA COUNTY
      SHERIFF’S DEPARTMENT; and
14    DOES 1 through 20, inclusive,
15                  Defendants.
16

17        Cindy Wagner filed suit against Shasta County and its

18   sheriff’s department in Shasta County Superior Court.          See Ex. A

19   to Notice of Removal (“Compl.”), ECF No. 1.         Defendants removed

20   the case to federal court, invoking this Court’s federal question

21   jurisdiction and supplemental jurisdiction.         Notice of Removal at

22   1 (citing 28 U.S.C. §§ 1331, 1343).         Wagner timely filed a motion

23   to remand, but failed to first satisfy the Court’s meet-and-

24   confer requirements.     See Mot. to Remand (“Mot.”), ECF No. 4;

25   Order re Filing Requirements, ECF No. 2-2.         The Court dismissed

26   her motion on this ground.      ECF No. 9.

27        Five days later, Wagner filed a response to the Court’s

28   dismissal.    ECF No. 10.    Good cause appearing, the Court sua
                                           1
     Case 2:20-cv-00403-JAM-DMC Document 11 Filed 05/20/20 Page 2 of 3

1    sponte VACATES its dismissal and decides Wagner’s motion on the

2    merits, based on her opening brief and Defendants’ opposition,

3    ECF No. 8.1    But for the reasons discussed below, Wagner’s motion

4    to remand is nonetheless denied.

5

6                                  I.   OPINION

7         A defendant may remove a case from state to federal court if

8    the federal court would have had jurisdiction over the matter

9    were it originally filed there.       28 U.S.C. § 1441; Moore-Tomas v.

10   Alaska Airlines, Inc., 553 F.3d 1241, 1243 (9th Cir. 2009).         The

11   defendant then bears the burden of establishing that removal is

12   proper.   Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992).

13   Although the federal removal statute carries with it a “strong

14   presumption against removal,” id., a plaintiff may not defeat

15   removal by “artfully pleading” a federal cause of action as a

16   state claim.    Rivet v. Regions Bank of Louisiana, 522 U.S. 470,

17   475 (1998).

18        District courts have federal question jurisdiction over all

19   suits “arising under the Constitution, laws, or treaties of the

20   United States.”    28 U.S.C. § 1331.     The first five claims in
21   Wagner’s complaint allege Defendants’ unconstitutional conduct

22   violated 42 U.S.C. § 1983—a federal statute.         Compl. ¶¶ 39-90.

23   The sixth claim contends that same conduct also gives rise to a

24   Bane Act claim under state law.       Compl. ¶¶ 91-94.     Lastly, Wagner

25   raises claims of negligence, battery, and intentional infliction

26   of emotional distress.     Compl. ¶¶ 95-115.
27
     1 This motion was determined to be suitable for decision without
28   oral argument. E.D. Cal. L.R. 230(g).
                                      2
     Case 2:20-cv-00403-JAM-DMC Document 11 Filed 05/20/20 Page 3 of 3

1         There is simply no denying that Wagner’s section 1983 claims

2    arise under federal law.      And as Defendants’ opposition argues,

3    Raines v. Criterion Sys. Inc., 80 F.3d 339, 343 (9th Cir. 1996)

4    does not alter this conclusion.       Opp’n at 5.    The Court has

5    federal-question jurisdiction over Wagner’s first five causes of

6    action.   Moreover, this Court has supplemental jurisdiction over

7    Wagner’s four state-law claims.       See 28 U.S.C. § 1367.     These

8    claims arise out of the same factual allegations as Wagner’s

9    federal claims, and are “so related” to the federal claims “that

10   they form part of the same case or controversy.”         Id.   The

11   considerations set forth in section 1367(c) do not provide the

12   Court with any compelling basis for declining to exercise

13   supplemental jurisdiction here.

14        The Court has subject-matter jurisdiction over Wagner’s

15   federal and state law claims.       Removal was therefore proper.

16

17                                 II.   ORDER

18        For the reasons set forth above, the Court DENIES

19   Plaintiff’s motion to remand.

20        IT IS SO ORDERED.
21   Dated: May 19, 2020

22

23

24

25

26
27

28
                                           3
